Citation Nr: 0306783	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for residuals of 
laryngeal cancer, including loss of voice.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948 and May 1948 to July 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for a right knee disability and cancer of 
the larynx with loss of voice, claimed as secondary to 
radiation exposure and/or ingestion of malaria pills in 
service.  In March 1999, the veteran testified at a hearing 
at the RO.  In September 2001, the Board remanded the matter 
for additional development of the evidence and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board at the RO.  Although he was notified of the time 
and date of the hearing by July 2001 letter sent to his last 
address of record, he failed to appear and neither furnished 
an explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2002), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Thus, the Board will proceed 
with consideration of his appeal based on the evidence 
currently of record.




FINDINGS OF FACT

1.  A right knee disability was not shown to be present in 
service or for many years thereafter, and the preponderance 
of the evidence indicates that the veteran's current right 
knee disability is not causally related to his active service 
or any incident therein.  

2.  Laryngeal cancer was not shown to be present in service 
or for many years thereafter, and the preponderance of the 
evidence indicates that the veteran's post-service laryngeal 
cancer is not causally related to his active service or any 
incident therein, including claimed radiation exposure or 
ingestion of malaria pills.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service, nor 
may arthritis of the right knee be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Residuals of laryngeal cancer, including loss of voice, 
was not incurred in service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA provided the veteran with 
the necessary information in an October 2001 letter and the 
December 2002 Statement of the Case.  Additional information 
was provided to the veteran in the Board's September 2001 
remand.  In view of the foregoing, the Board finds that VA 
has satisfied its duties to notify the veteran under the 
VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

VA also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
This duty includes obtaining relevant records in the custody 
of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2002).  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  In addition, the 
claimant must fully cooperate with VA's reasonable efforts to 
obtain these records.  He or she must provide sufficient 
information, including the approximate time frame covered by 
the records, for the custodian of those records to conduct a 
search.  Id.  

In this case, the veteran's service medical records are 
largely unavailable.  Both the RO and the Board have 
previously advised the veteran that VA has been unable to 
obtain his service medical records.  A review of the claims 
folder reveals substantial efforts by the RO to obtain these 
records, including at least two requests to the National 
Personnel Records Center (NPRC).  The RO has also attempted 
to obtain alternative medical records to support the 
veteran's claim, but the NPRC has unambiguously informed the 
RO that the veteran's service medical and personnel records 
are not on file and that it cannot reconstruct such records, 
based on the information provided by the veteran.  
Consequently, it appears that further requests for service 
medical or personnel records for the veteran would be 
fruitless.  Therefore, although the Board sincerely regrets 
that these records are unavailable, it must find that VA has 
no further duty to him with respect to obtaining them.  
38 C.F.R. § 3.159(c)(2) (2002).  

Regarding post-service VA medical records, a review of the 
claims folder indicates that the RO has requested all 
relevant treatment records specifically identified by the 
veteran.  The earliest post-service medical record is dated 
in February 1994.  In the Board's September 2001 remand, the 
veteran was advised to submit or identify records of 
treatment for a right knee disability or laryngeal cancer 
during the period from 1948 to 1994.  He was also advised to 
submit medical evidence tending to show that his claimed 
disabilities were related to his military service; however, 
he did not respond.  Absent any further communication from 
the veteran identifying any additional unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim, the Board finds that VA's 
duty to assist him in obtaining relevant records has been 
satisfied.  38 C.F.R. § 3.159(c)(1) (2002).  

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  In this case, 
the RO obtained VA medical opinions regarding the issues on 
appeal in October 2001.  No further medical opinion is 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

As set forth above, the veteran's service medical records are 
largely unavailable.  The record, however, does contain 
January 1948 and July 1949 service separation medical 
examination reports, which indicate that the veteran had no 
throat or musculoskeletal defects at the time of his 
separations from service.  The veteran's July 1949 service 
separation medical examination report also notes that the 
veteran denied a history of malaria.  

In September 1997, the veteran submitted a claim of service 
connection for cancer of the larynx, which he claimed was 
secondary to radiation exposure in Japan or ingestion of 
malaria pills.  He also claimed entitlement to service 
connection for residuals of a right knee injury, which he 
claimed had occurred in service in 1942.  

In connection with his claim, the veteran completed a 
questionnaire in which he indicated that he had started 
smoking in service in the 1950's, but had quit in the 1980's.  
He further indicated that he had witnessed "a lot" of 
nuclear weapons tests in 1950, while stationed aboard the 
U.S.S. Benson.  He estimated that his ship had been 
approximately 30 to 40 miles from ground zero during these 
tests.  

VA and private clinical records dated from February 1994 to 
November 1997 show that in February 1994, the veteran sought 
treatment for a 21/2 to 3 year history of intermittent 
hoarseness.  A biopsy was subsequently performed and revealed 
squamous cell carcinoma of the larynx.  In July 1994, the 
veteran underwent a total laryngectomy.  The operation report 
notes that the veteran had a 60 to 80 pack per year smoking 
history and quit about four years prior.  Other records note 
an 80 to 100 pack year history of cigarette smoking, and the 
veteran claimed that he had quit smoking 15 years prior.  It 
was also noted that the veteran may have had some industrial 
exposure as an iron worker.  

These records also show that in February 1994, the veteran 
reported a history of degenerative arthritis, stating that he 
had difficulty with his knees in weight-bearing.  The 
diagnoses included degenerative arthritis.  In July 1997, the 
veteran was seen in connection with his complaints of right 
knee pain.  X-ray examination revealed severe degenerative 
joint disease and a total knee replacement was recommended.  

At a March 1999 hearing, the veteran testified that in 1945, 
while on active duty, he made an unauthorized visit to one of 
the sites where an atomic bomb had been dropped.  He 
indicated that that his laryngeal cancer had been incurred as 
a result of his exposure to radiation.  The veteran claimed 
that he had been advised by unnamed medical professionals 
that his laryngeal cancer could have been caused by exposure 
to radiation in service.  He also claimed that he had read in 
an article that taking malaria pills could have caused his 
laryngeal disability.  The veteran was advised to submit or 
identify records from these medical professionals or the 
article, but the veteran did not respond.  At the hearing, 
the veteran submitted an article from a website regarding the 
atomic bomb dropped on Hiroshima on August 6, 1945.  
Regarding his right knee disability, the veteran testified 
that he fell in basic training and sustained a right knee 
injury which was treated with an Ace bandage.  

In a May 1999 letter to his Congressional representative, the 
veteran indicated that he had been aboard the U.S.S. Benson 
in the area where the atomic bomb was dropped on Hiroshima, 
Japan.  He indicated that it was his belief that he had been 
exposed to radiation at that time which had eventually caused 
laryngeal cancer.  

In October 2001, the veteran underwent VA medical examination 
at which he reported that he started smoking at the age of 
14.  He indicated that he joined the military at the age of 
18 and spent five to six years in service, during which time 
he was given free cigarettes.  The examiner noted that the 
claims folder did not corroborate the length of service 
claimed by the veteran.  On examination, the examiner noted a 
post-operative laryngectomy, with no evidence of current 
disease.  The examiner indicated that it was his opinion that 
the veteran developed cancer of the larynx as a result of 
smoking.  

In December 2001, the veteran underwent VA orthopedic 
examination at which he claimed that he injured his right 
knee during basic training in the 1940's.  He stated that he 
also remembered being dragged by a motorcycle about that time 
as well.  The examiner noted that no pertinent abnormalities 
were noted at the time of the veteran's discharge from 
service.  The veteran indicated that in 1997, he underwent a 
right total knee replacement as a result of arthritis; he 
indicated that, since that time, he had felt fine.  After 
examining the veteran, the examiner concluded that the 
veteran's right knee degenerative joint disease (with 
resulting total knee replacement) was likely age-related.  
She indicated, however, that she was unable to exclude the 
possibility of service-related trauma, particularly in light 
of the fact that the veteran's in-service medical records 
were unavailable.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. § 
3.309(d) will be considered to have been incurred in service 
under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2002).

Additionally, effective March 26, 2002, cancers of the bone, 
brain, colon, lung, and ovary will be added to the list of 
diseases specific to radiation-exposed veterans set forth at 
38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 3612-3616 (Jan. 25, 
2002).  These amendments also expand the definition of 
"radiation-risk activity" in 3.309(d), to include exposure 
to radiation related to underground nuclear tests at Amchitka 
Island, Alaska before January 1, 1974, and service at gaseous 
diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; and 
Oak Ridge, Tennessee.  Id.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2002).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (2002).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (2002).  In this case, however, there is no 
indication that the veteran engaged in combat in service.  
Thus, this provision is not for application.  

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Right knee disability

The veteran claims that his current right knee disability was 
incurred in service as a result of an injury he sustained in 
basic training.  As set forth above, the veteran's available 
service medical records are negative for notations of a right 
knee injury or disability.  In fact, both the January 1948 
and July 1949 military separation medical examination reports 
affirmatively indicate that the veteran exhibited no 
musculoskeletal defects at the time of separation.  Based on 
the foregoing, the Board finds that the evidence is clear 
that any in-service right knee injury resolved without 
residual disability.

Regardless, the Board has considered the provisions of 38 
C.F.R. § 3.303(b), pertaining to continuous symptomatology.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 45 years without any 
clinical evidence to support any assertion of a continuity of 
right knee symptoms.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous right knee symptomatology since the claimed in-
service injury is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
see also Savage v. Gober, 1 Vet. App. 488.

Although the record shows that any in-service right knee 
injury was not chronic in nature, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, it is observed that the only probative 
evidence of record which addresses the etiology of the 
veteran's right knee disability is the December 2001 VA 
medical examination report which indicates that the veteran's 
right knee degenerative joint disease was most likely due to 
his age.  The Board has considered the fact that the examiner 
was unable to rule out a relationship between the veteran's 
degenerative joint disease and his claimed in-service right 
knee injury, but notes that 38 C.F.R. § 3.102 (2002) provides 
that service connection may not be based on resort to 
speculation or even remote possibility.  See also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" be related, is too speculative to 
establish the presence of any such relationship).  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for a right 
knee disability.  The Board finds that the preponderance of 
the probative evidence of record shows that the veteran's 
degenerative arthritis of the right knee, first identified 
approximately 45 years after service, is not causally related 
to any claimed in-service right knee injury.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right knee disability; the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Residuals of laryngeal cancer, including loss of voice

The veteran also claims entitlement to service connection for 
residuals of laryngeal cancer.  He alleges that he was 
exposed to ionizing radiation in service when he visited 
Japan shortly after the atomic bomb was dropped in 1945, and 
feels that his laryngeal cancer is related to that claimed 
radiation exposure.  In the alternative, the veteran claims 
that his laryngeal cancer is causally related to his use of 
malaria pills in service.

As noted above, entitlement to service connection for a 
disability claimed to be attributable to radiation exposure 
during service can be accomplished as follows:  (1) direct 
service connection can be established by showing that the 
disease was incurred during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; (2) there are specific disabilities 
which may be service connected on a presumptive basis under 
38 C.F.R. § 3.309(d); and (3) 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which may be service 
connected provided that certain conditions specified in the 
regulation are met.  See Ramey v. Gober, 120 F.3d 1239 
(1997).

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of laryngeal cancer.  At his January 1948 and July 1949 
service separation medical examinations, the examiners 
concluded that the veteran had no throat defects; no other 
pertinent abnormalities were noted.  

Likewise, the Board notes that the record indicates that 
laryngeal cancer was not identified for decades after service 
separation.  Moreover, none of the post-service medical 
records contain any medical opinion that such disorder, first 
noted many years after the veteran's separation from active 
service, was related to such service, including claimed 
radiation exposure or the use of malaria pills.  Rather, the 
medical evidence indicates that such cancer was a result of a 
long history of smoking.

The Board has considered the veteran's own statements to the 
effect that his laryngeal cancer is causally related to 
exposure to radiation in service and/or malaria pills.  
Again, it is noted that there is no competent medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered the veteran's hearing testimony 
to the effect that an unnamed medical professional told him 
that his cancer was related to the radiation he claimed to 
have received in Hiroshima.  He also testified that he read 
an article indicating that his cancer could be related to the 
use of malaria pills in service.  Although the Board has 
considered this evidence, the veteran's statements relating 
what a medical professional told him, filtered as they are 
through a layman's sensibilities, are simply too attenuated 
and inherently unreliable to constitute 'medical' evidence to 
support a claim.  See Warren v. Brown, 6 Vet App 4 (1993).  
Therefore, the veteran's assertions, standing alone, do not 
provide a basis on which to grant his claim of service 
connection for residuals of laryngeal cancer.  For foregoing 
reasons, the Board finds that service connection for 
laryngeal cancer on a direct basis is not warranted.  38 
U.S.C.A. § 1110.

The basis of the veteran's claim, however, is that his 
laryngeal cancer resulted from claimed exposure to radiation 
in service.  In this regard, the Board notes that service 
connection claims based on in-service exposure to radiation 
may potentially be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
As laryngeal cancer is not one of the diseases delineated in 
38 C.F.R. § 3.309(d), that provision is not applicable to the 
case at hand.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).

In this case, the probative evidence of record contains no 
indication whatsoever that the veteran was exposed to 
radiation in service.  In that regard, it is noted that 
although he claims to have been in close proximity to 
Hiroshima in 1945, the service department has indicated that 
the veteran did not enter active military service until 
August 1946.  

The Board has considered the veteran's contentions that the 
dates of his military service, as verified by the service 
department, are not correct.  Of record are two WD Forms 53 
and two Separation Qualification Records.  These documents 
clearly reflect that the veteran had two periods of active 
service:  from August 1946 to January 1948 and May 1948 to 
July 1949.  See 38 C.F.R. § 3.203 (2002).  In addition, in 
July 1998, the service department verified these service 
dates.  

The veteran claims, however, that he had service prior to 
that time, although he has been inconsistent in providing the 
dates of this claimed service.  For example, on his September 
1997 application for VA benefits, he listed his dates of 
service as "1942 to 1948."  On his April 1999 substantive 
appeal, he indicated that he enlisted "sometime in the 
middle of 1945 or before."  In an October 2000 letter to his 
U.S. Senator, he claimed that he was in the Army from "late 
1944 or 45 to 1947."  In this regard, the evidence shows 
that the veteran was born in July 1928.

As the Board has previously advised the veteran, service 
department findings relative to an individual's service are 
binding on the VA for the purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1995).  Thus, for purposes of his claim for VA benefits, the 
Board finds that his dates of active military service are 
from August 1946 to January 1948 and May 1948 to July 1949.  

The available service records contain no indication that the 
veteran was exposed to ionizing radiation in service.  Thus, 
the criteria for an award of service connection under 38 
C.F.R. § 3.311 have not been met.  

Finally, the Board observes that on VA medical examination in 
October 2001, the VA examiner attributed the veteran's 
laryngeal cancer to his history of smoking.  Although the 
details regarding the frequency and length of his smoking 
history have been contradictory, the veteran has essentially 
indicated that he smoked before, during, and after service.  

Under applicable criteria, for claims filed prior to June 8, 
1998, such as this one, VA General Counsel has held that 
direct service connection may be established for disability 
shown to result from tobacco use during active service.  VA 
O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).  To establish entitlement, the record must 
contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id.; see also Davis v. West, 13 
Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In this case, the service medical records are completely 
devoid of any notation of smoking or nicotine dependence.  In 
any event, even assuming, without deciding, that the veteran 
smoked in service, the medical evidence does not establish 
that the his post-service laryngeal cancer was a result of 
his smoking in service, as opposed to decades of pre and 
post-service smoking.  Rather, the examiner concluded that 
the veteran's smoking overall resulted in his laryngeal 
cancer.  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability requires that the 
evidence demonstrate that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993).  
That is, service connection may be established for any 
disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use.  
Id.  In this case, given the short period of the veteran's 
active service relative to his long history of smoking, the 
Board finds that there is insufficient evidence on which to 
base an award of service connection for laryngeal cancer due 
to in-service smoking.  See also Davis v. West, 13 Vet. App. 
178 (1999); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his condition was 
found too speculative); Moffitt v. Brown, 10 Vet. App. 214, 
228 (1997) (physician's opinion that "renal insufficiency 
may have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected PTSD and the later development of 
hypertension is "non-evidence").

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for residuals of laryngeal cancer, 
including loss of voice.  The benefit of the doubt doctrine 
is not for application where the clear weight of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for residuals of laryngeal 
cancer, including loss of voice, is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

